117 U.S. 197 (1886)
AKERS, Executor
v.
AKERS.
Supreme Court of United States.
Submitted March 1, 1886.
Decided March 8, 1886.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE MIDDLE DISTRICT OF TENNESSEE.
*198 Mr. S. Watson for defendant in error.
No appearance for plaintiff in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The order remanding this cause is affirmed on the authority of Gibson v. Bruce, 108 U.S. 561, it being admitted that both the plaintiff and the defendant were citizens of Tennessee at the time the suit was brought.
Affirmed.